        CASE 0:19-cv-00472-DWF-TNL Document 71 Filed 12/23/19 Page 1 of 3



                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF MINNESOTA


Brock Fredin,                                            Case No.: 19-cv-472 (DWF/TNL)

                      Plaintiff,                         DECLARATION OF ADAM
          v.                                             BALLINGER IN SUPPORT OF
                                                         DEFENDANTS’ RESPONSE TO
City Pages & Michael Mullen,                             PLAINTIFF’S MOTION TO
                                                         DISQUALIFY AND STRIKE
                      Defendants.                        AFFIRMATIVE DEFENSES


          I, Adam C. Ballinger, declare as follows:

          1.          I am a partner with the law firm of Ballard Spahr LLP, 2000 IDS Center, 80

South Eighth Street, Minneapolis, Minnesota 55402 (“Ballard”). I am licensed to practice

law in the State of Minnesota and am admitted to practice before this Court. This

declaration is based on my personal knowledge and records maintained by Ballard in the

usual course of business. If sworn as a witness, I am competent to testify to the facts

stated herein.

          2.          I began practicing at Lindquist & Vennum (“Lindquist”) in 2008 and joined

Lindquist’s partnership in 2016.

          3.          Ballard Spahr LLP (“Ballard”) acquired Lindquist in January 2018, at

which time I became a member of Ballard’s partnership.

          4.          In March 2018, I began representing Lindsey Middlecamp, Catherine

Schaefer, and Grace Miller on a pro bono basis in separate lawsuits Mr. Fredin had filed

against them in the U.S. District Court for the District of Minnesota. See also Fredin

Declaration (Dkt. 63) Ex. C. These cases are Brock Fredin v. Lindsey Middlecamp, No.


DMNorth #7088714 v2
        CASE 0:19-cv-00472-DWF-TNL Document 71 Filed 12/23/19 Page 2 of 3



17-cv-3058 (SRN/HB); Brock Fredin v. Grace Elizabeth Miller and Catherin Marie

Schaefer, No. 18-cv-466 (SRN/HB); and Brock Fredin v. Elizabeth A. Clysdale et al., No.

18-cv-510 (SRN/HB).

          5.          Before I began representing Ms. Middlecamp, Ms. Schaefer, and Ms.

Miller, I had Ballard’s conflicts group run a check to determine whether Ballard would

have any potential conflict arising out of such representation. The conflicts check found

no previous representation or relationship that presented a potential conflict of interest.

          6.          I know Michael Olafson and Mark Jacobson from our time spent as

colleagues in the same law firm. I was generally aware that, from time to time, they

served as volunteer mediators in harassment disputes. However, I have never spoken to

either Mr. Olafson or Mr. Jacobson about Mr. Fredin, this lawsuit, or any issue related to

this lawsuit. I also have no recollection of speaking to them about the lawsuits in which I

represent Ms. Middlecamp, Ms. Schaefer, and Ms. Miller.

          7.          Throughout the almost two years that I have been litigating against Mr.

Fredin, he has never conveyed to me any belief or allegation that Ballard is somehow

conflicted out of being adverse to him on the ground that attorneys associated with

Lindquist and/or Ballard previously mediated disputes involving him. He has never even

conveyed to me the allegation that legacy Lindquist attorneys mediated his disputes with

Schaefer and Miller.

          8.          As of the date of filing this declaration, Mr. Fredin has not moved to

disqualify me from representing Ms. Middlecamp, Ms. Schaefer, and Ms. Miller in his

lawsuits against them.

                                                     2
DMNorth #7088714 v2
        CASE 0:19-cv-00472-DWF-TNL Document 71 Filed 12/23/19 Page 3 of 3



          I declare under penalty of perjury that the foregoing is true and correct. Executed

on this 23rd day of December, 2019, in Minneapolis, Minnesota.


                                              s/ Adam C. Ballinger
                                             Adam C. Ballinger




                                                3
DMNorth #7088714 v2
